UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-13521 HYPERCOM CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-0828608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8888 East Raintree Drive, Suite 300 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (480) 642-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ √ ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ √ ] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ √ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 2, 2011 Common Stock, $0.001 par value per share 62,493,343shares HYPERCOM CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Statements of Operations – Three months ended March 31, 2011 and 2010 (unaudited) 1 Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 2 Consolidated Statements of Cash Flows – Three months ended March 31, 2011 and 2010 (unaudited) 3 Notes to the Consolidated Financial Statements, March 31, 2011 (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Amounts in thousands, except share and per share data Net revenue: Products $ $ Services Total net revenue Costs of revenue: Products Services Amortization of purchased intangible assets Total costs of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of purchased intangible assets Gain on sale of assets — ) Total operating expenses Income (loss) from operations ) Interest income Interest expense ) ) Foreign currency gain (loss) ) Other income (expense) 1 ) Income (loss) before income taxes and discontinued operations ) Benefit (provision) for income taxes ) Income (loss) before discontinued operations ) Income (loss) from discontinued operations ) 98 Net income (loss) $ ) $ Basic and diluted income (loss) per share: Income (loss) before discontinued operations $ ) $ Income (loss) from discontinued operations — — Basic and diluted income (loss) per share $ ) $ Shares used in computing income (loss) per common share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 1 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Amounts in thousands, except share and per share data ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,384 and $4,024, respectively Current portion of net investment in sales-type leases Inventories Prepaid expenses and other current assets Deferred income taxes Prepaid taxes Current portion of assets held for sale Total current assets Property, plant and equipment, net Net investment in sales-type leases Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued sales and other taxes Product warranty liabilities Restructuring liabilities Accrued other liabilities Deferred revenue Income taxes payable Current portion of liabilities held for sale Total current liabilities Deferred tax liabilities Long term debt, net of discount Other liabilities Total liabilities Commitments and contingencies(see note 13) Stockholders' equity: Common stock, $.001 par value; 100,000,000 shares authorized; 62,491,118 and 56,048,865 shares outstanding at March 31, 2011 and December 31, 2010, respectively 66 59 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 3,219,583 and 3,196,353 shares (at cost) at March 31, 2011 and December 31, 2010, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Amounts in thousands Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Amortization of purchased intangibles Interest conversion to debt Amortization of debt issuance costs 32 32 Amortization of discount on notes payable Provision for doubtful accounts 55 Provision for excess and obsolete inventory Provision for warranty and other product charges Foreign currency (gains)losses ) Gain on sale of assets — ) Non-cash stock-based compensation Other non-cash charges 16 Deferred income tax provision (benefit) 41 ) Changes in operating assets and liabilities, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from the sale of assets — Cash paid for acquisitions, net of cash acquired — ) Software development costs capitalized ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of treasury stock ) — Proceeds from issuance of common stock 86 Net cash provided by financing activities 86 Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash from continuing operations ) ) Net cash provided by operating activities of discontinued operations 93 79 Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of Contents HYPERCOM CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 1. Basis of Presentation The consolidated financial statements include the accounts of Hypercom Corporation and its wholly-owned subsidiaries (“Hypercom”, the “Company”, “we”, “us”, “our”, or “our business”). The Company owns 100% of the outstanding stock of all of its subsidiaries. All of the Company’s subsidiaries are included in the consolidated financial statements and all significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying interim consolidated financial statements have been prepared in conformity with United States generally accepted accounting principles (“GAAP”), consistent in all material respects with those applied in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010. The financial information is unaudited but reflects all adjustments, consisting only of normal recurring accruals, which are, in the opinion of the Company’s management, necessary to a fair statement of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010 from which the December31, 2010 balance sheet amounts herein were derived. Certain prior period amounts have been reclassified to conform to the current period presentation. Impact of Recently Issued Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June 15, 2010, modify the criteria for recognizing revenue in multiple element arrangements and the scope of what constitutes a non-software deliverable. The Company adopted this guidance on January 1, 2011, and is applying it prospectively for new or materially modified arrangements. The adoption did not have a material impact on the Company’s results of operations or financial condition. The Company's significant accounting policies as reported in its Annual Report on Form 10-K for the year ended December 31, 2010 were amended in the first quarter of 2011 upon the adoption of the new revenue recognition accounting pronouncements discussed above. While the adoption of the new accounting pronouncements had no material impact on the Company's Consolidated Financial Statements for the first quarter of 2011, the Company's previously disclosed revenue recognition policy related to multiple-element arrangements and software was updated and is presented below, as revised: Hypercom enters into multiple-element arrangements, including hardware, software, professional consulting services and maintenance support services with its customers. For arrangements involving multiple deliverables, the Company evaluates and separates each deliverable to determine whether it represents a separate unit of accounting based on the following criteria: (a)the delivered item has value to the customer on a stand-alone basis; and (b)if the contract includes a general right of return relative to the delivered item, delivery or performance of the undelivered items is considered probable and substantially in the control of the Company. At the inception of an agreement, the Company allocates the arrangement consideration to each deliverable qualifying as a separate unit of accounting in an arrangement based on the Company’s relative selling prices for each of the deliverables. The Company determines the selling price using VSOE (“Vendor Specific Objective Evidence”), if it exists, and otherwise Third Party Evidence (“TPE”). If neither VSOE nor TPE exists for a unit of accounting, the Company uses the Estimated Selling Price (“ESP”).Revenue is recognized based on the relative sales price of the delivered elements, limited to the amount of consideration received at the time of delivery given the majority of the Company multiple element arrangements contain future deliverables for which future payment is contingent upon the delivery of additional items or meeting other specified performance conditions both of which are outside the Company’s control. - 4 - Table of Contents VSOE is generally limited to the price charged when the same or similar product or service is sold separately or, if applicable, the stated substantive renewal rate in the agreement. The Company defines VSOE as substantial standalone transactions that are priced within a narrow range. TPE is determined based on the prices charged by the Company’s competitors for a similar deliverable when sold separately to similarly situated customers. When the Company is unable to establish selling price using VSOE or TPE, the Company uses ESP when allocating the arrangement consideration. The objective of ESP is to determine the price at which the Company would enter into a transaction with the customer if the products or services were to be sold by the Company on a standalone basis. The Company determines ESP for deliverables in future agreements based on the specific facts and circumstances of the arrangement. Selling prices are analyzed if a significant change in the Company’s business necessitates a more timely analysis or if the Company experiences significant variances in the Company’s selling prices or cost to produce and deliver the Company’s products and services. For multiple element arrangements entered into prior to January 1, 2011, the Company has not applied the new guidance and in such arrangements, if the Company has the requisite evidence of selling price for the undelivered elements but not for the delivered elements, the Company applied the residual method to allocate arrangement consideration. For arrangements involving a lease, revenues under these arrangements continue to be allocated considering the relative selling price of the lease and non-lease deliverables included in the bundled arrangement, based upon the estimated selling price of each element. 2.Merger Agreement with VeriFone On November 17, 2010, the Company entered into a definitive merger agreement with VeriFone Systems, Inc. (“VeriFone”), and Honey Acquisition Co, Inc., a direct wholly-owned subsidiary of VeriFone (“Merger Sub”), under which Hypercom will be merged with and into Merger Sub, with Hypercom continuing after the merger as the surviving corporation and a wholly-owned subsidiary of VeriFone, in an all-stock transaction (the “Merger”). The Merger was approved by the Company’s stockholders on February 24, 2011 and is anticipated to close in the second half of 2011, subject to the satisfaction of applicable regulatory approvals and other customary closing conditions. Upon the consummation of the Merger, each share of the Company’s common stock issued and outstanding immediately prior to the merger will be converted into the right to receive 0.23 of a share of VeriFone common stock. In connection with the Merger, on April 1, 2011, Hypercom entered into a Stock and Asset Purchase Agreement (the “Purchase Agreement”) with VeriFone and Ingenico S.A. (“Ingenico”), pursuant to which Hypercom will sell to Ingenico, or one or more of its subsidiaries, certain assets and liabilities of Hypercom’s U.S. payment terminal business, including the equity interests in Hypercom’s subsidiary, Netset Americas Centro Servicio, S. de R.L. de C.V. (the “U.S. Divestiture”). As consideration for the U.S. Divestiture, Ingenico will pay Hypercom a purchase price of $54 million in cash, subject to certain adjustments pursuant to the terms of the Purchase Agreement.The U.S. Divestiture has been approved by the boards of directors of Hypercom and Ingenico and is not subject to stockholder approval.The U.S. Divestiture is subject to certain closing conditions and the Purchase Agreement contains certain termination rights for both Hypercom and Ingenico.The U.S. Divestiture is contingent upon and will occur immediately prior to the Merger. 3.Intangible Assets and Goodwill Intangible assets consisted of the following at March 31, 2011 and December 31, 2010 (dollars in thousands): March 31, 2011 December 31, 2010 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net Capitalized software $ $ ) $ $ $ ) $ Customer and supplier relationships ) ) Unpatented technology ) — ) — Trademarks, trade names ) ) Service know-how ) ) Other ) — ) 3 $ $ ) $ $ $ ) $ - 5 - Table of Contents The Company capitalizes certain internal and external expenses related to the development of computer software used in products the Company sells.Costs incurred prior to the establishment of technological feasibility are charged to research and development (“R&D”) expense.The increase in capitalized software is primarily related to the Company’s next generation of network equipment products. Amortization expense related to intangible assets used in continuing operations was $1.6 million and $2.5 million for the three months ended March 31, 2011 and 2010, respectively. Based on the intangible assets recorded at March 31, 2011 and assuming no subsequent impairment of the underlying assets or changes in foreign currency rates, the annual amortization expense for each period is expected to be as follows: $5.4 million for the remainder of 2011, $7.3 million for 2012, $6.4 million for 2013, $6.4 million for 2014, $6.2 million for 2015. Activity related to goodwill consisted of the following for the three-month period ended March 31, 2011 (dollars in thousands): Balance at beginning of the year $ Currency translation adjustment Balance, end of period $ 4.Restructuring and Other Charges 2010 Restructuring The Company has incurred employee severance and related charges in 2011 as a result of the following restructuring initiatives that commenced in 2010: · Reorganization of the Company’s service businesses in Australia and Brazil; · Reorganization of the Company’s operations in Asia-Pacific; and · Reorganization of the Company’s management team in its offices in Arizona, Mexico and the Caribbean. The Company incurred charges of $0.1 million for the three months ended March 31, 2011 which were recorded in operating expenses and included in the Americas segment related to a management reorganization of the Company’s North America operation and is included in restructuring liabilities in the Company’s consolidated balance sheets as of March 31, 2011. The following table summarizes these charges and activities during the three months ended March 31, 2011 (dollars in thousands): Balance at Balance at December 31, Cash March 31, Additions Payments Severance and other termination benefits $ $ $ ) $ The Company expects to pay the remaining amounts accrued in 2011. The amounts recorded and the additional restructuring charges the Company expects to incur are subject to change based on the negotiation of severance with employees and related work groups. Thales e-Transactions Restructuring On April1, 2008, the Company completed the acquisition of Thales e-Transactions (“TeT”) and began formulating a restructuring plan. At the acquisition date, the Company accrued into the purchase price allocation restructuring costs related to reduction in workforce and future facilities lease obligations of approximately $9.1 million as part of its restructuring plan. - 6 - Table of Contents Activities related to the TeT acquisition restructuring plan are as follows (dollars in thousands): Balance at Balance at December 31, Cash March 31, Additions Payments Severance and other termination benefits $ $ — $ ) $ The Company expects the remaining amounts accrued to be paid in 2011.The restructuring plan and the amounts recorded are subject to change based on the negotiation of severance and other workforce reduction plans with employees and related work groups. Accordingly, additional restructuring expenses may be incurred and recorded as an expense in the period of the estimated change in amounts to be paid. Any decrease in the estimated restructuring amounts to be paid will be recorded as a reduction of goodwill and any associated deferred tax accounts. 5.Assets Held for Sale European Lease and Services Operations In the fourth quarter of 2009, the Company decided to sell a European lease and services operations, which qualified as discontinued operations. Accordingly, this lease and services business operating results have been classified as discontinued operations in the statements of operations and cash flows for all periods presented.The Company remains in negotiations with potential buyers of this lease and services operation and expects to enter into a sale agreement during the second half of 2011. A summary of the assets and liabilities held for sale related to this European lease and services operations is as follows (dollars in thousands): March 31, December 31, ASSETS Cash and cash equivalents $ $ Accounts receivable, net Net investment in sales-type leases Inventories Prepaid expenses and other current assets Long term assets 26 27 Total assets $ $ LIABILITIES Accounts payable $ $ Accrued sales and other taxes 27 Accrued payroll and related expenses Total liabilities $ $ Brazilian building sale On April 19, 2010, the Company sold its Brazilian building for consideration of R$8.6 million Brazilian Reais (approximately $4.6 million U.S. Dollars), receiving R$2.9 million Brazilian Reais, or $1.7 million U.S. Dollars, upon execution of the sales agreement. The remainder was expected to be received in installments of 40% and 30% within 180 days and 270 days, respectively, of the signing of the sales agreement.The Company entered into a leaseback transaction with the buyer to allow for a transition of the Company’s services operations for a period of three months that ended on July 19, 2010. - 7 - Table of Contents The remaining installments have not been received as of March 31, 2011. The Company continues to defer the gain related to the sale as of March 31, 2011. The gain will be recognized once the Company no longer has continuing involvement in the building, the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay for the property, and collectability of the remaining amounts due are reasonably assured either by collection of the majority of the receivable or when the Company is assured the amounts due are not subject to future subordination from a bank or other lender. The net book value of the building was $1.9 million and was classified as assets held for sale in the Company’s consolidated balance sheets as of March 31, 2011 and December 31, 2010, respectively. The $1.7 million received has been recorded as deferred revenue in the Company’s consolidated balance sheet as of March 31, 2011 and December 31, 2010. 6.Leases Sales-Type Leases The Company’s net investments in sales-type leases consisted of the following at March 31, 2011 and December 31, 2010 (dollars in thousands): March 31, December 31, Lease contracts receivable $ Unearned revenue ) ) Allowance for bad debt ) ) Net investment in sales-type leases $ $ 7.Inventories Inventories consisted of the following at March 31, 2011 and December 31, 2010 (dollars in thousands): March 31, December 31, Purchased parts $ $ Work in progress Finished goods $ $ 8.Product Warranty Liability The following table reconciles the changes to the product warranty liability for the three-month periods ended March 31, 2011 and 2010 (dollars in thousands): Three Months Ended March 31, Balance at beginning of period $ $ Warranty charges from operations Utilization of warranty liability ) ) Currency translation adjustment ) Balance at end of period $ $ Deferred revenue associated with the Company’s extended warranty programs was $3.9million as of March 31, 2011 and December 31, 2010. - 8 - Table of Contents 9.Long-term Debt Revolving Credit Facilities On January15, 2008, certain of the Company’s subsidiaries (the “Borrowers”) entered into a Loan and Security Agreement (the “Loan Agreement”) with a bank and other financial institutions. The Company and certain other subsidiaries are guarantors (together with the Borrowers, the “Obligors”) of the Borrowers’ obligations under the Loan Agreement. The bank also serves as agent for the lenders under the Loan Agreement (the “Agent”). The Loan Agreement provides for a revolving credit facility of up to $25.0million. Under the Loan Agreement, if certain conditions are met, the Borrowers may request an increase in the credit facility to an aggregate total of up to $40.0million. Amounts borrowed under the Loan Agreement and repaid or prepaid during the term may be reborrowed. Outstanding amounts under the Loan Agreement bore interest, at the Borrowers’ option, at either (i)LIBOR plus 175 basis points or (ii)the bank’s prime rate. Availability of borrowings and the issuance of letters of credit under the Loan Agreement are subject to a borrowing base calculation based upon a valuation of the Company’s eligible inventories (including raw materials, finished and semi-finished goods, and certain in-transit inventory) and eligible accounts receivable, each multiplied by an applicable advance rate. On February 10, 2010, the Loan Agreement was amended to allow the Company to enter into a transaction between its former subsidiary, HBNet, and The McDonnell Group, as well as making additional changes, including, among others, providing for the outstanding amounts under the Loan Agreement to now bear interest, at the Company’s option, at either: (i) LIBOR plus 200 or 250 basis points; or (ii) the bank’s prime rate plus 50 or 75 basis points depending on certain financial ratios. In addition, the borrowing base was amended to eliminate inventory from the borrowing base calculation. On December 30, 2010, the Loan Agreement was further amended whereby all amounts outstanding are now due on January 14, 2012. In addition, the revolving credit facility under the Loan Agreement is set at a maximum of up to $25.0 million (previously up to $40.0 million if certain conditions were met). No amounts were borrowed against the line of credit as of March 31, 2011. The Company had availability of $7.4 million as of March 31, 2011, which was decreased by outstanding letters of credit totaling $3.8 million at March 31, 2011. In addition to representations and warranties, covenants, conditions and other terms customary for instruments of this type, the Loan Agreement includes negative covenants that prohibit the Obligors from, among other things, incurring certain types of indebtedness (excluding indebtedness secured by certain assets of the Company and its subsidiaries in an aggregate amount not to exceed $50.0million for working capital purposes), making annual capital expenditures in excess of prescribed amounts, or disposing of certain assets. The Loan Agreement provides for customary events of default, including failure to pay any principal or interest when due, failure to comply with covenants, failure of any representation made by the Borrowers to be correct in any material respect, certain defaults relating to other material indebtedness, certain insolvency and receivership events affecting the Obligors, judgments in excess of $2.5million in the aggregate being rendered against the Obligors, and the incurrence of certain liabilities under the Employee Retirement Income Security Act in excess of $1.0million in the aggregate. In the event of a default by the Borrowers, the Agent may, at the direction of the lenders, terminate the lenders’ commitments to make loans under the Loan Agreement, declare the obligations under the Loan Agreement immediately due and payable and enforce any and all rights of the lenders or Agent under the Loan Agreement and related documents. For certain events of default related to insolvency and receivership, the commitments of the lenders are automatically terminated and all outstanding obligations become immediately due and payable. The obligations of the Obligors under the Loan Agreement are secured by inventory and accounts receivable of certain of the Company’s subsidiaries in the United States and the United Kingdom. The remaining balance of the Company’s consolidated assets, including the subsidiaries acquired in connection with the TeT acquisition, is unencumbered under the Loan Agreement and, if needed, may be used as collateral for additional debt. The Company’s obligations as guarantor under the Loan Agreement are unsecured. Acquisition Financing In February2008, in connection with the acquisition of TeT, the Company entered into a Credit Agreement with Francisco Partners II, L.P. (“FP II”) pursuant to a commitment letter dated December20, 2007 between the parties. The Credit Agreement provided for a loan of up to $60.0million to partially fund the acquisition at closing. The loan under the Credit Agreement bears interest at 10% per annum, provided that, at the election of the Company, interest may be capitalized and added to the principal of the loan to be repaid at maturity on April 1, 2012. The Company can voluntarily make prepayments in increments of $5.0 million without premium or penalty. - 9 - Table of Contents On funding of the loan under the Credit Agreement and the closing of the acquisition, FP II was granted a five-year warrant (the “Warrant”) to purchase approximately 10.5million shares of the Company’s common stock at $5.00 per share. The estimated fair value of the Warrant at the date issued was $1.68 per share using a Black-Scholes option pricing model. The valuation date for the Warrant was February14, 2008, when all relevant terms and conditions of the debt agreement had been reached.The total fair value of the Warrant of $17.8million was recorded as a discount to the acquisition financing and has been recognized in equity as additional paid in capital. The loan discount is being amortized as interest expense over the life of the loan and amounted to $1.2million and $1.0 million for the three months ended March 31, 2011 and 2010, respectively. On March 18, 2011, FP II exercised the Warrant in full on a cashless exercise basis and the Company issued 5,923,492 shares of its common stock to FP II upon such exercise. Long-term debt consisted of the following at March 31, 2011 and December 31, 2010 (dollars in thousands): March 31, December 31, Credit agreement $ $ Interest conversion to debt Repayment of debt ) ) Other — — Unamortized warrant discount ) ) Long-term debt, net of discount $ $ 10.Share-Based Compensation The following table summarizes share-based compensation expense included in the consolidated statements of operations for the three months ended March 31, 2011 and 2010 (dollars in thousands): Three Months Ended March 31, Costs of revenue $
